Citation Nr: 1734542	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-12 883	)	DATE
Advanced on the Docket
	)
	)
THE ISSUES

Entitlement to service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


FINDINGS OF FACT

Bilateral hearing loss is etiologically related to service.


CONCLUSIONS OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the U.S. Army from November 1958 until February 1962. This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran seeks entitlement to service connection for bilateral hearing loss, which he asserts is etiologically related to in-service exposure to hazardous military noise. To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The Board first finds that the Veteran has a current bilateral hearing disability under 38 C.F.R. § 3.385. Specifically, a VA examination in March 2017 revealed pure tone thresholds of 40 decibels or greater in the 2000, 3000 and 4000 Hertz frequencies bilaterally.

The Board next finds that the Veteran was exposed to loud noise during active military service. The Veteran has competently reported being exposed to the loud noise from loading munitions while in service and such exposure is consistent with the places, types, and circumstances of his service. Specifically, the Veteran's military personnel records show that he was assigned to a Howitzer battalion unit, thus in-service hazardous noise exposure is established. 38 C.F.R. § 1154(a).

Turning to a nexus between the Veteran's current hearing loss and in-service noise exposure, there are three opinions of record.  An August 2010 VA audiologist opined the Veteran's current hearing loss was less likely than not related to military service.  The rationale provided was that at the Veteran's separation from service, his bilateral hearing was non-disabling for VA purposes; however, the VA examiner also found the Veteran's current hearing loss was consistent with noise exposure and other etiologies.  The VA examiner added that at service entrance the Veteran was given a whisper test, which is not considered a valid test of hearing and at separation from service the Veteran did not have his hearing tested in the 3000-Hertz range.  The VA examiner then states the 3000-Hertz range was an important frequency to show noise-induced hearing loss.

In June 2011, M.F., the Director of Audiology for a university submitted a letter on the Veteran's behalf.  M.F. opined that, based on the Veteran's reports of in-service noise exposure, that it was at least as likely as not the in-service noise exposure was a major contributing factor for the Veteran's current hearing loss.

In March 2017, the Veteran underwent an additional VA audiology examination.  The VA examiner opined the Veteran's current hearing loss was less likely than not related to military service.  The rationale provided was that at the Veteran's separation from service, his bilateral hearing was non-disabling for VA purposes.

The Board finds the August 2010 VA examiner's opinion and the June 2011 private audiologist's opinion more probative than the March 2017 VA audiologist's opinion. Specifically, the August 2010 VA examiner's opinion and the June 2011 private audiologist opinion provided a detailed rationale and adequately took into consideration the Veteran's lay testimony.  In contrast, the March 2017 VA medical opinion lacks a rationale beyond the Veteran's pure tone threshold results at separation. As such, the August 2010 VA examiner's opinion and the June 2011 private audiologist's opinion, together, provide a better basis for the Board to form a fully informed decision.  While the August 201 VA examiner opined the Veteran's current hearing loss was less likely than not related to military service, it was also noted that the Veteran did not have a entrance or exit examination that was complete in order to allow for an adequate medical opinion and indicated the current symmetric configuration was consistent with noise exposure. As such, reasonable doubt should be resolved in the Veteran's favor. 38 U.S.C.A. § 5107 (West 2014).

The Board therefore finds that the evidence is at least in equipoise on the question of whether currently diagnosed bilateral hearing loss is related to service. The Veteran is competent to report when his symptoms of hearing loss began and a private audiologist determined that it was at least as likely as not that the Veteran's hearing loss was the result of his military service. Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met. 
38 U.S.C.A. § 5107 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Teague, Associate Counsel

Copy mailed to:  Virginia Department of Veterans Affairs




Department of Veterans Affairs


